Citation Nr: 0928394	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-21 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent disabling for hallux valgus deformity with 
bunionectomy, right foot.

2.  From April 1, 2005, to December 6, 2005, entitlement to 
an increased evaluation in excess of 10 percent disabling for 
hallux valgus deformity with bunionectomy, left foot.

3.  Beginning May 1, 2006, entitlement to an increased 
evaluation in excess of 10 percent disabling for hallux 
valgus deformity with bunionectomy, left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
October 1987, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which denied an increased evaluation in excess 
of 10 percent disabling for hallux valgus deformity with 
bunionectomy, right foot and left foot.  The Veteran 
disagreed with such decisions and subsequently perfected an 
appeal.   

The Veteran filed his increased evaluation claims for hallux 
valgus deformity with bunionectomy, right foot and left foot, 
in March 2005.  In a January 1988 rating decision, the RO 
granted service connection for the Veteran's bilateral feet 
hallux valgus disability, and assigned a 10 percent 
disability evaluation to each, effective October 17, 1987.  
In a November 1989 rating decision, the RO reduced the 
disability evaluation to noncompeansable for the bilateral 
feet hallux valgus disability because the Veteran's 
disabilities improved.  In March 2005, the Veteran filed the 
current claims on appeal, including a claim for a total 
disability evaluation based on convalescence for a left foot 
surgery.  In a June 2005 rating decision, the RO granted a 
total disability evaluation based on convalescence for the 
left foot hallux valgus disability, effective December 16, 
2004, to March 31, 2005, under 38 C.F.R. § 4.30.  The RO also 
continued the Veteran's 10 percent disability evaluation 
beginning April 1, 2005, denying the Veteran's increased 
evaluation claim in excess of 10 percent for hallux valgus 
deformity with bunionectomy, left foot; and denied the 
Veteran's increased evaluation claim in excess of 10 percent 
for hallux valgus deformity with bunionectomy, right foot.  
In a March 2006 rating decision, the RO assigned another 
total disability evaluation based on convalescence for the 
left foot hallux valgus disability, effective December 7, 
2005, to March 31, 2006, under 38 C.F.R. § 4.30, and 
subsequently extended such period to April 20, 2006, and 
continued a 10 percent disability evaluation beginning May 1, 
2006.  See also August 2006 Rating Decision.  Although the RO 
granted a total disability evaluation based on convalescence 
under 38 C.F.R. § 4.30, the 100 percent disabling evaluation 
was effective only from December 16, 2004, to March 31, 2005, 
and December 7, 2005, to April 30, 2006.  Thus, a 10 percent 
disabling evaluation was still in effect during periods of 
this appeal from April 1, 2005, to December 6, 2005, and 
beginning May 1, 2006.  Such evaluation is less than the 
maximum available evaluation; thus, the issue of entitlement 
to an increased evaluation for hallux valgus deformity with 
bunionectomy, right foot and left foot, remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the 
issues of entitlement to an increased evaluation for the 
Veteran's service-connected hallux valgus deformity with 
bunionectomy, right foot and left foot, are as captioned 
above.  


FINDINGS OF FACT

1.  The Board finds the Veteran's hallux valgus deformity 
with bunionectomy, right foot, disability is manifested by 
minimal functional impairment to include decreased movement 
of the toes in dorsi and plantar flexion; no painful motion, 
edema, weakness, instability, or tenderness;  no functional 
limitation in standing or walking; and x-ray evidence of 
post-operative changes to the medial aspect of the right 
first metatarsal head.

2.  From April 1, 2005, to December 6, 2005, the Board finds 
the Veteran's hallux valgus deformity with bunionectomy, left 
foot, disability is manifested by complaints of pain, and x-
ray evidence of post-surgical changes in the left foot 
including bunionectomy, fusion at the cuneiform first 
metatarsal joint, internal fixation of the proximal second 
metatarsal, and demineralization of the bones of the left 
foot.   

3.  Beginning May 1, 2006, the Board finds the Veteran's 
hallux valgus deformity with bunionectomy, left foot, 
disability is manifested by minimal functional impairment to 
include decreased movement of the toes in dorsi and plantar 
flexion, no discomfort or difficulty with range of motion 
testing, and ability to walk on the toes but not the heels; 
however, there is also evidence of callus formation on the 
medical aspect of the left metatarsal phalangeal joint, and 
x-ray evidence of post-operative changes to the medial aspect 
of the right first metatarsal head more prominent on the left 
and slightly flattened arches suggesting a possible flat feet 
deformity.  The Veteran also underwent three surgeries - the 
first, in the 1980s, a pinning of the first and second 
metatarsal; the second, in December 2004, involved rebuilding 
the ball of the left foot, fusing bone, removing a 5 
millimeter metatarsal and putting in a plate; the third, in 
December 2005, involved putting in a new plate, bone removal, 
work on the ball of the left foot, Achilles tendon lowered 
and reattached.   

4.  The Veteran has not submitted evidence tending to show 
that his service-connected bilateral feet hallux valgus 
disability requires frequent hospitalization, is unusual, or 
causes marked interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation in 
excess of 10 percent disabling for hallux valgus deformity 
with bunionectomy, right foot, disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic 
Code 5276-5284 (2008). 

2.  From April 1, 2005, to December 6, 2005, the criteria for 
an increased disability evaluation in excess of 10 percent 
disabling for hallux valgus deformity with bunionectomy, left 
foot, disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5276-5284 
(2008).      

3.  Beginning May 1, 2006, the criteria for a 20 percent 
disability evaluation, but not higher, for hallux valgus 
deformity with bunionectomy, left foot, disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, 
Diagnostic Code 5276-5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, the RO provided the Veteran with VCAA notice in a March 
2005 letter.  This letter informed the Veteran of what 
evidence was required to substantiate his increased 
evaluation claims, and of the Veteran's and VA's respective 
duties for obtaining evidence.  In an attachment to the May 
2006 Statement of the Case (SOC), the RO advised the Veteran 
as to how disability ratings and effective dates are awarded, 
as required in Dingess.  19 Vet. App. 473.     

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant' s employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the claimant' 
s employment and daily life (such as a specific measurement 
or test result), the Secretary must provide at least general 
notice of that requirement to the claimant.  Id.  In this 
case, adequate notice of this element was provided to the 
Veteran in a November 2008 notice letter sent after the 
initial AOJ decision. 

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his increased evaluation claim and given ample 
time to respond.  The information submitted by the Veteran 
exemplifies the Veteran's knowledge of what he had to 
demonstrate in order to acquire an increased evaluation for 
his disability.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication of the claim.

The Board observes that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices. 
 Therefore, notwithstanding Pelegrini (18 Vet. App. 112), to 
decide the appeal would not be prejudicial error to the 
Veteran.  Thus, the Board finds that any error in the timing 
of the Veteran's notification of the VCAA constituted 
harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
Veteran's service treatment records (STRs); post-service 
treatment records, including VA and private medical records; 
and statements submitted by and on behalf of the Veteran have 
been associated with the claims file.  The Veteran was 
afforded two VA examinations regarding the issues on appeal.  
The Veteran was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
Veteran did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that have not been obtained.  He was given 
ample time in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  The Veteran was provided with notice as to the 
medical evidence needed for an increased rating, as well as 
the assistance VA would provide.  Therefore, there is no duty 
to assist that was unmet and the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Merits of the Claim

The Veteran seeks an increased evaluation in excess of 10 
percent for his bilateral feet hallux valgus disability 
because the disabilities have "significantly worsened."  
See March 2005 "Statement in Support of the Claim," VA Form 
21-4138.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Unilateral hallux valgus is rated under Diagnostic Code 5280 
which provides for 10 percent disability ratings for two 
separate criteria:  hallux valgus operated with resection of 
the metatarsal head; or, severe with symptomatology 
equivalent to amputation of the great toe.  38 C.F.R. § 
4.71a, Diagnostic Code 5280 (2008). 

Under Diagnostic Code 5284, foot injuries, other, the "catch-
all" code for foot injuries, a 10 percent rating is assigned 
for a "moderate" level of disability, a 20 percent rating for 
a "moderately severe" level of disability, and a 30 percent 
rating for a "severe" level of disability.  A note following 
the code indicates that actual loss of use of the foot should 
be rated at 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2008).

The words "moderate", "moderately severe" and "severe" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  The Board observes in passing 
that "moderate" is defined as "tending toward the mean or 
average amount or dimension."  See Merriam-Webster's 
Collegiate Dictionary, Eleventh Edition (2007) 798.  "Severe" 
is generally defined as "of a great degree: serious."  See 
Id. at 1140.  

In this case, as noted, in March 2005, the Veteran filed the 
current claims on appeal, including a claim for a total 
disability evaluation based on convalescence for a left foot 
surgery.  In a June 2005 rating decision, the RO granted a 
total disability evaluation based on convalescence for the 
left foot hallux valgus disability, effective December 16, 
2004, to March 31, 2005, under 38 C.F.R. § 4.30.  The RO also 
continued the Veteran's 10 percent disability evaluation 
beginning April 1, 2005, denying the Veteran's increased 
evaluation claim in excess of 10 percent for hallux valgus 
deformity with bunionectomy, left foot; and denied the 
Veteran's increased evaluation claim in excess of 10 percent 
for hallux valgus deformity with bunionectomy, right foot.  
In a March 2006 rating decision, the RO assigned another 
total disability evaluation based on convalescence for the 
left foot hallux valgus disability, effective December 7, 
2005, to March 31, 2006, under 38 C.F.R. § 4.30, and 
subsequently extended such period to April 20, 2006, and 
continued a 10 percent disability evaluation beginning May 1, 
2006.  See also August 2006 Rating Decision.  Thus, the 
issues are as discussed below.

Right Foot Disability

The Veteran is currently rated under Diagnostic Code 5280 
(unilateral hallux valgus) for his right foot disability and 
receives the maximum disability evaluation of 10 percent 
under such code.  Thus, in order to receive an increased 
evaluation of 10 percent for his hallux valgus deformity with 
bunionectomy of the right foot, the Veteran must be 
considered under other applicable Diagnostic Codes.    

Upon review, the Board finds that that the Veteran's overall 
right foot disability does not warrant an evaluation in 
excess of 10 percent disabling.  In this regard, the evidence 
of record reveals that the Veteran underwent a bunionectomy 
and pinning of the first and second metatarsal in the 1980s.  
He had no further surgeries or treatment of the right foot.  
Review of private treatment records from Dr. M.H.H. dated 
December 2004 to July 2006 were negative for complaints, 
treatment, or diagnoses of a right foot disability, except a 
September 2005 Chart Note revealing right foot discomfort 
after walking for long periods.  

In an April 2005 VA Feet Examination Report, after noting the 
Veteran's history and upon physical examination, the examiner 
diagnosed status-post bilateral hallux valgus and 
bunionectomy with residual pain.  An x-ray revealed minimal 
post-surgical changes in the right foot. 
 
The Veteran underwent a second VA examination on January 
2009.  After review of the claims file, including notation of 
the Veteran's history, and upon physical examination, the 
examiner noted that the Veteran's right foot disability is 
manifested by minimal functional impairment to include 
decreased movement of the toes in dorsi and plantar flexion; 
no painful motion, edema, weakness, instability, or 
tenderness;  no functional limitation in standing or walking; 
and x-ray evidence of post-operative changes to the medial 
aspect of the right first metatarsal head.  See January 2009 
VA Feet Examination Report.

The Board notes that the Veteran has not been diagnosed with 
acquired claw foot (pes cavus), or malunion or nonunion of 
the tarsal or metatarsal bones to gain an increased 
evaluation of 10 percent for his hallux valgus deformity with 
bunionectomy of the right foot under Diagnostic Codes 5278 
and 5283; thus, these codes do not apply.

Further, although there is evidence that the Veteran has 
acquired flatfoot (pes planus), there is no evidence that the 
Veteran's disability is severe revealing objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Significantly, in a January 1988 
rating decision, the RO denied the Veteran's service 
connection claim for bilateral pes planus because "the 
condition existed prior to service and was not aggravated 
thereby."  To grant the Veteran an increased evaluation 
under Diagnostic Code 5276 would amount to granting him 
service connection for a disability for which he is not 
service-connected.  

The Board has also considered Diagnostic Code 5284 (other 
foot injuries).  However, the medical evidence of record does 
not demonstrate that the Veteran's current level of 
disability is moderately severe or severe to warrant a 
disability evaluation in excess of 10 percent disabling.  In 
this regard, as noted, the Veteran's right foot disability is 
manifested by no more than minimal functional impairment to 
include decreased movement of the toes in dorsi and plantar 
flexion; no painful motion, edema, weakness, instability, or 
tenderness;  no functional limitation in standing or walking; 
and x-ray evidence of post-operative changes to the medial 
aspect of the right first metatarsal head.  See January 2009 
VA Feet Examination Report.

For the reasons discussed above, an increased evaluation in 
excess of 10 percent disabling for the Veteran's hallux 
valgus deformity with bunionectomy of the right foot is not 
warranted.

Left Foot Disability from April 1, 2005, to December 6. 2005

The Veteran is currently rated under Diagnostic Code 5280 
(unilateral hallux valgus) and receives the maximum 
disability evaluation of 10 percent under such code.  Thus, 
in order to receive an increased evaluation of 10 percent for 
his hallux valgus deformity with bunionectomy of the left 
foot, the Veteran must be considered under other applicable 
Diagnostic Codes.  

As noted, in a June 2005 rating decision, the RO granted a 
total disability evaluation based on convalescence for the 
left foot hallux valgus disability, effective December 16, 
2004, to March 31, 2005, under 38 C.F.R. § 4.30, and 
continued a 10 percent disabling evaluation beginning April 
1, 2005.
.   
Evidence relevant to the severity of the Veteran's left foot 
disability includes private treatment records from Dr. M.H.H. 
dated April 2005 to December 2005, which revealed complaints 
of left foot pain in a September 2005 Chart Note.

An April 2005 VA Feet Examination Report revealed minimal 
tenderness to palpation over the first metatarsal, and a bony 
protrusion over the second left metatarsal secondary to the 
Veteran's December 2004 surgery.  The examiner also noted an 
antalgic gait and use of a walking boot on the left foot.  X-
rays revealed post-surgical changes in the left foot 
including bunionectomy, fusion at the cuneiform first 
metatarsal joint, internal fixation of the proximal second 
metatarsal, and demineralization of the bones of the left 
foot.  The examiner assessed status-post bilateral hallux 
valgus and bunionectomy with residual pain.  The examiner 
also noted that the Veteran reported problems with his feet 
since his original surgery necessitating a second surgery on 
December 2004, and there are no previous x-rays to determine 
the surgical procedures performed originally.  See April 2004 
VA Feet Examination Report.  

Based on review of the evidence of record, an increased 
evaluation in excess of 10 percent disabling for the 
Veteran's left foot disability from April 1, 2005, to 
December 6, 2005, is not warranted.   

The Board notes that the Veteran has not been diagnosed with 
acquired claw foot (pes cavus), or malunion or nonunion of 
the tarsal or metatarsal bones to gain an increased 
evaluation of 10 percent for his hallux valgus deformity with 
bunionectomy of the left foot under Diagnostic Codes 5278 and 
5283; thus, these codes do not apply.

Further, although there is evidence that the Veteran has 
acquired flatfoot (pes planus), there is no evidence that the 
Veteran's disability is severe revealing objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Significantly, in a January 1988 
rating decision, the RO denied the Veteran's service 
connection claim for bilateral pes planus because "the 
condition existed prior to service and was not aggravated 
thereby."  To grant the Veteran an increased evaluation 
under Diagnostic Code 5276 would amount to granting him 
service connection for a disability for which he is not 
service-connected.  

The Board has also considered Diagnostic Code 5284 (other 
foot injuries).  However, the medical evidence of record does 
not demonstrate that the Veteran's current level of 
disability is moderately severe or severe to warrant a 
disability evaluation in excess of 10 percent disabling.  In 
this regard, as noted, the Veteran's left foot disability is 
manifested by complaints of pain, and x-ray evidence of post-
surgical changes in the left foot including bunionectomy, 
fusion at the cuneiform first metatarsal joint, internal 
fixation of the proximal second metatarsal, and 
demineralization of the bones of the left foot.  See April 
2004 VA Feet Examination Report.

For the reasons discussed above, an increased evaluation in 
excess of 10 percent disabling for the Veteran's hallux 
valgus deformity with bunionectomy of the left foot from 
April 1, 2005, to December 6, 2005, is not warranted.

Left Foot Disability Beginning May 1, 2006

As noted, in a March 2006 rating decision, the RO assigned 
another total disability evaluation based on convalescence 
for the left foot hallux valgus disability, effective 
December 7, 2005, to March 31, 2006, under 38 C.F.R. § 4.30, 
and subsequently extended such period to April 20, 2006, and 
continued a 10 percent disability evaluation beginning May 1, 
2006.  See also August 2006 Rating Decision. 

Evidence relevant to the severity of the Veteran's left foot 
disability beginning May 1, 2006 includes private treatment 
records from May 2006 to July 2006, which reveal that the 
Veteran suffered residual pain after his December 2005 left 
foot surgery.  See May 23, 2006 Chart Note; July 2006 Letter 
from Dr. M.H.H.    

The Veteran also underwent a VA examination in January 2009.  
As noted, upon review of the Veteran's claim file and 
physical examination, the examiner noted that the Veteran's 
left foot disability is manifested by minimal functional 
impairment to include decreased movement of the toes in dorsi 
and plantar flexion, no discomfort or difficulty with range 
of motion testing, and ability to walk on the toes but not 
the heels; however, there is also evidence of callus 
formation on the medical aspect of the left metatarsal 
phalangeal joint, and x-ray evidence of post-operative 
changes to the medial aspect of the right first metatarsal 
head more prominent on the left and slightly flattened arches 
suggesting a possible flat feet deformity.  See January 2009 
VA Feet Examination.

The Board notes that the Veteran has not been diagnosed with 
acquired claw foot (pes cavus), or malunion or nonunion of 
the tarsal or metatarsal bones to gain an increased 
evaluation of 10 percent for his hallux valgus deformity with 
bunionectomy of the left foot under Diagnostic Codes 5278 and 
5283; thus, these codes do not apply.

Further, although there is evidence that the Veteran has 
acquired flatfoot (pes planus), there is no evidence that the 
Veteran's disability is severe revealing objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Significantly, in a January 1988 
rating decision, the RO denied the Veteran's service 
connection claim for bilateral pes planus because "the 
condition existed prior to service and was not aggravated 
thereby."  To grant the Veteran an increased evaluation 
under Diagnostic Code 5276 would amount to granting him 
service connection for a disability for which he is not 
service-connected.  

However, the Board finds that the Veteran's hallux valgus 
deformity with bunionectomy of the left foot is more 
appropriately rated under Diagnostic Code 5284, foot 
injuries, other, the "catch-all" code for foot injuries.  
Under that code, a 10 percent rating is assigned for a 
"moderate" level of disability, a 20 percent rating for a 
"moderately severe" level of disability, and a 30 percent 
rating for a "severe" level of disability.  A note following 
the code indicates that actual loss of use of the foot should 
be rated at 40 percent.

The words "moderate", "moderately severe" and "severe" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  The Board observes in passing 
that "moderate" is defined as "tending toward the mean or 
average amount or dimension."  See Merriam-Webster's 
Collegiate Dictionary, Eleventh Edition (2007) 798.  "Severe" 
is generally defined as "of a great degree: serious."  See 
Id. at 1140.  

Here, the medical evidence of record reveals that the 
Veteran's left foot disability is manifested by minimal 
functional impairment to include decreased movement of the 
toes in dorsi and plantar flexion, no discomfort or 
difficulty with range of motion testing, and ability to walk 
on the toes but not the heels; however, there is also 
evidence of callus formation on the medical aspect of the 
left metatarsal phalangeal joint, and x-ray evidence of post-
operative changes to the medial aspect of the right first 
metatarsal head more prominent on the left and slightly 
flattened arches suggesting a possible flat feet deformity.  
See January 2009 VA Feet Examination.  The Veteran also 
underwent three surgeries - the first, in the 1980s, a 
pinning of the first and second metatarsal; the second, in 
December 2004, involved rebuilding the ball of the left foot, 
fusing bone, removing a 5 millimeter metatarsal and putting 
in a plate; the third, in December 2005, involved putting in 
a new plate, bone removal, work on the ball of the left foot, 
Achilles tendon lowered and reattached.  The Board finds that 
Diagnostic Code 5284 is most appropriate, in that it 
specifically refers to the Veteran's current level of 
disability as demonstrated by the evidence of record, which 
in fact describes the Veteran's service-connected disability.  
Moreover, Diagnostic Code 5284 is a catch-all provision which 
is intended to cover a variety of foot disabilities not 
easily categorized elsewhere in the rating schedule, and thus 
describes the Veteran's current level of disability.

By giving the Veteran the benefit of the doubt, the Board 
finds that the Veteran is entitled to a 20 percent disability 
evaluation under Diagnostic Code 5283 for moderately severe 
disability.  However, given the function remaining in the 
Veteran's foot, the Board does not find that the Veteran's 
symptomatology is reflective of a severe foot injury 
warranting the next higher 30 percent evaluation under 
Diagnostic Code 5284.  In this regard, in the January 2009 VA 
Feet Examination Report, the examiner indicated that the 
Veteran had minimal functional impairment of the left foot 
with no discomfort or difficulty with range of motion testing 
and no edema, effusion, tenderness, deformities, weakness, 
fatigue, or instability.    

Conclusion

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected right foot hallux valgus disability may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
277 (1995). 

The Board finds that there is no evidence that the Veteran's 
service-connected bilateral feet hallux valgus disability has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to he provisions of 38 C.F.R. § 3.321(b).  
In this case, the evidence of record does not indicate the 
Veteran is frequently hospitalized for his service-connected 
bilateral feet hallux valgus disability.  Although the 
Veteran claims that has had great difficulty with employment, 
including holding a "standing" job, due to his bilateral 
feet hallux valgus disability (see January 2009 VA Feet 
Examination; May 2009 Type-Written Statement from the 
Veteran), there is no evidence of record, beyond the 
Veteran's statements, showing that the bilateral feet hallux 
valgus caused marked interference with employment.  Further, 
the evidence fails to show that the disability picture 
created by the bilateral feet is exceptional or unusual.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.  

In sum, the preponderance of the evidence is against the 
Veteran's claim for increased evaluation claims in excess of 
10 percent disabling for his right foot disability and his 
left foot disability from April 1, 2005, to December 6, 2005, 
and the benefit-of-the-doubt does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  However, the 
preponderance of the evidence is in the Veteran's 















(CONTINUED ON NEXT PAGE)


favor regarding his increased evaluation claim, beginning May 
1, 2006.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  As such, the Veteran is entitled to a 20 percent 
disabling evaluation for his service-connected hallux valgus 
deformity with bunionectomy of the left foot, beginning May 
1, 2006.    


ORDER

Entitlement to an increased evaluation in excess of 10 
percent disabling for hallux valgus deformity with 
bunionectomy, right foot, is denied.

From April 1, 2005, to December 6, 2005, entitlement to an 
increased evaluation in excess of 10 percent disabling for 
hallux valgus deformity with bunionectomy, left foot, is 
denied.

Beginning May 1, 2006, entitlement to an increased evaluation 
of 20 percent disabling, but no greater, for hallux valgus 
deformity with bunionectomy, left foot, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


